[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT           FILED
                         ________________________ U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                No. 06-11885                     MAY 18, 2007
                            Non-Argument Calendar              THOMAS K. KAHN
                          ________________________                 CLERK

                    D.C. Docket No. 05-00394-CR-T-27-TGW

UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

      versus

WILMER EDELBERTO BALMA,
a.k.a. Wilmer Edilberto Palma-Torres,
                                                          Defendant-Appellant.

                         __________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                        _________________________

                                  (May 18, 2007)

Before ANDERSON, DUBINA and BARKETT, Circuit Judges

PER CURIAM:

      Todd H. Seiden,, appointed counsel for Wilmer Edelberto Balma in this

direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.
Ct. 1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record

reveals that counsel’s assessment of the relative merit of the appeal is correct.

Because independent examination of the entire record reveals no arguable issues

of merit, counsel’s motion to withdraw is GRANTED, and Balma’s conviction

and sentence are AFFIRMED.




                                          2